Exhibit 99.1 NEWS RELEASE YAMANA GOLD THIRD QUARTER FINANCIAL RESULTS NOTIFICATION AND CONFERENCE CALL Toronto, Ontario, October 17, 2007 - YAMANA GOLD INC. (TSX: YRI; NYSE: AUY; LSE: YAU) announces that as indicated in its press release dated October 15, 2007 the third quarter 2007 financial results will be released after the close of business on November 7, 2007.A conference call and audio webcast has been scheduled for November 8, 2007 at 11:00 a.m. EST to discuss the results. Conference Call Information: Toll Free (North America): 866-542-4236 International: +1 416-641-6125 Participant Audio Webcast: www.yamana.com Conference Call REPLAY: Replay Call: 416-695-5800 Passcode 3239999# Replay Toll Free Call: 800-408-3053 Passcode 3239999# The conference call replay will be available from 1:20 p.m. EST on November 8, 2007 until 11:59 p.m. EST on November 15, 2007. For further information on the conference call or audio webcast, please contact the Investor Relations Department or visit our website, www.yamana.com. About Yamana Yamana is a Canadian gold producer with significant gold production, gold development stage properties, exploration properties, and land positions in Brazil, Argentina and Central America. Pending completion of the Meridian Gold transaction, the company’s portfolio will also include mines and properties in Chile, Mexico and the United States. Yamana is producing gold at intermediate company production levels in addition to significant copper production. Company management plans to continue to build on this base through the advancement of its exploration properties and by targeting other gold consolidation opportunities in Brazil, Argentina and elsewhere in the Americas. For further information, contact: Jodi Peake Vice President, Public & Investor Relations (416) 815-0220 E-mail: investor@yamana.com www.yamana.com Krista Muhr Sr. Manager, Investor Relations 1-800-572-4519 Email: krista.muhr@meridiangold.com FORWARD-LOOKING STATEMENTS: This news release contains certain “forward-looking statements” within the meaning of Section 21E of the United States Securities Exchange Act of 1934, as amended and “forward-looking information” under applicable Canadian securities laws.
